DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17, 19-20, and 29-35, as amended or previously presented, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/070952 to Marban et al. (cited in IDS- 2013), in view of Kensah et al. (cited in IDS- 2013), as evidenced by Ho et al. (cited in Applicants’ Response on 07/08/2019 (Curr Protoc Mouse Biol- 2011)) and Spodick et al. (cited in Applicants’ Response on 07/08/2019 (American Journal of Cardiology- 1993)).
Regarding claims 13, 17, 19, 29, and 32-33, Marban et al. teach transcription factor-based generation of pacemaker cells, where TBX3 or TBX18, are used as conversion of stem cells to pacemaker cells by using transcription factors that are regulators of sinoatrial node development.  See Marban et al. at [0012]-[0016], [0036]-[0037], and [0096].  Further, Marban et al. teach gene delivery vectors, where nucleic acid delivery may be in stem cells that are human or murine.  See Marban et al. at See Marban et al. at [0136].  Marban et al. also teach that tbx-18 transduced cells function more like pacemaker cells.  See Marban et al. at [0153].  Further, Marban et al. expressly teach that the autonomic regulation can increase the heart rate up to 235±19 bpm.  See Marban et al. at [0162].      
However, Marban et al. do not explicitly teach utilizing a construct for expression of an antibiotic resistance gene which is controlled by an alpha-MHC (MYH6) promoter for stem cells differentiating in the presence of the antibiotic (relevant to claims 13, 20, 29 and 34).
Kensah et al. teach a method for producing pluripotent stem cell-derived cardiac bodies that form contractile myocardial tissue in vitro, where bioartificial cardiac tissue (BCTs) incorporate cardiomyocytes purified from cell lines expressing antibiotic resistance genes under control of the cardiac α-myosin heavy chain (α-MHC, MYH6) promoter.  See Kensah et al. at pg. 1135, left column, second paragraph.  Kensah et al. also teach that the method is for having the capability to produce functional bioartificial cardiac tissue, where tissue maturation can lead to a dramatic increase in contractile forces that are comparable to native myocardium.  See Kensah et al. at pg. 1135, left column second to last paragraph.  Importantly, Kensha et al. also teach that optimized tissue shows increased active and passive contraction forces, where contraction forces increased upon electrical pacing.  See Kensah et al. at Fig. 8.  Kensah et al. teach that the purpose in utilizing the alpha-MHC (MYH6) promoter is to have efficient genetic See Kensah et al. at pg. 1136, left column, first paragraph.  
It would have been obvious to a person of ordinary skill in the art to have utilized the alpha-MHC (MYH6) promoter of Kensah et al. with the method of Marban et al. to arrive at producing sinoatrial node cells of the instant claims, at least because Kensah et al. teach that utilizing the promoter allows for efficiently enriched cardiomyocytes within differentiated cells.  See Kensah et al. at pg. 1136, left column, first paragraph.  Further, Marban et al. teach that generation of biological pacemaker cells may include viral vectors and combinations thereof with promoters.  See Marban et al. at [0025] and [0101].  A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in utilizing the promoter and engineered cells of Kensah et al. with that of Marban et al., because both references teach that cell constructs employed for “pacemaking” activity, or for generation of sinoatrial nodal cell development are desired targets.  See Kensah et al. at pg. 1135, left column, first paragraph; and Marban et al. at [0013] and [0094]-[0096].  A person of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in combining the two references to produce sinoatrial node cells from stem cells, because both references aim to produce the same or similar type cells for cardiac tissue engineering.
Regarding claims 14 and 30, Kensah et al. teach almost pure cardiomyocytes (i.e., greater than 99%) obtained.  See Kensah et al. at pg. 1136, left column, first paragraph.
Regarding claims 15 and 31, Marban et al. teach multipotent or pluripotent stem cells will afford hallmarks of sinoatrial node cell biology and/or pacemaker function when See Marban et al. at [0160].  
Regarding claims 16 and 35, Marban et al. teach gene delivery vectors, where nucleic acid delivery may be in stem cells that are embryonic, human, or murine.  See Marban et al. at [0021], [0100], and [0119]. 
Regarding claims 20 and 34, Kensah et al. teach an aminoglycoside antibiotic resistance gene, including neomycin-resistance gene under control of the MYH6 promoter.  See Kensah et al. at pg. 1135, right column, second paragraph; and pg. 1141, right column, second paragraph.
Regarding claims 13 and 29, it would be deemed that the action potentials as recited in the instant claims are within the skills of a person of ordinary skill in the art to optimize in order to achieve the best results, according to at least Marban et al., because Marban et al. teach that action potentials were much larger in tbx-18 injected cells, where (70±16% bpm) was observed.  See Marban et al. at [0136].  Further, the parameters taught in Marban et al., as evidenced by Applicants’ cited references Ho et al. (Curr Protoc Mous Biol- 2011)(see Fig. 4) and Spodick et al. (American Journal of Cardiology- 1993)(see Table 1), are within the limits of normal beats per minute (e.g., murine ~ 500 beats per minute) and (e.g., human between 50-90 beats per minute), so long as the cell engineered in view of Marban et al. and Kensah et al. utilize murine or human stem cells to generate pacemaker cells.  Moreover, a person of ordinary skill in the art could have optimized the action potentials according to the methods of Marban et al. since at least Marban et al. expressly teach that the autonomic regulation can increase the heart rate up to 235±19 bpm.  See Marban et al. at [0162].  

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.


Response to Arguments
Applicant's arguments filed 5/12/20 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that the cited art, as combined by Examiner, could not have lead a person of ordinary skilled in the art to have concluded that the combined teachings would necessarily functioned as set forth in the claimed.  With the claimed invention, Applicants submit they overcame a longstanding problem with differentiation of stem cells into sinoatrial node (SAN) cells – specifically, obtaining stable, differentiated cells in which more than 80% of the cells are functional sinoatrial node cells.  
In response, Applicant’s argument are respectfully not found persuasive because while Applicant may intend to capture obtaining stable, differentiated cells in which more 
Applicant submits that Marban et al merely teaches using transcription factors as regulator of sinoatrial development but do not teach any reason to improve the purity of SAN cells, much less co-expression of transcription factors with an antibiotic resistance gene.  Applicant submits that Kensah et al. discloses cardiomyocytes purified from transgenic cell lines expressing antibiotic resistance genes under the control of cardiac alpha-myosin heavy chain (MYH6) promoter.  However, Kensah et al does not teach differentiation of stem cells into SAN cells, or teach the more general concept of overexpressing transcription factors to drive differentiation.
In response, Applicant’s arguments are respectfully not persuasive because Applicant is arguing the inadequacies of the individual references, not the combined teachings as a whole.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant refers to KSR v Teleflex stating that the examiner must identify a reason that would have prompted a person of ordinary skill in the art to combine elements in the way the claimed new invention does.  Applicant also refers to Crocs Inc v International Trade Commission stating merely pointing to the presence of all claimed elements in the prior art is not a complete statement of obviousness.  Applicant further submits that a person of ordinary skill in the art, having considered Marban et al and Kensah et al., could not have expected that a MYH6 promoter controlled antibiotic prima facie case of obviousness. 
In response, Applicant is referred to the rejection reiterated above which states, “It would have been obvious to a person of ordinary skill in the art to have utilized the alpha-MHC (MYH6) promoter of Kensah et al. with the method of Marban et al. to arrive at producing sinoatrial node cells of the instant claims, at least because Kensah et al. teach that utilizing the promoter allows for efficiently enriched cardiomyocytes within differentiated cells.  See Kensah et al. at pg. 1136, left column, first paragraph.  Further, Marban et al. teach that generation of biological pacemaker cells may include viral vectors and combinations thereof with promoters.  See Marban et al. at [0025] and [0101].  A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in utilizing the promoter and engineered cells of Kensah et al. with that of Marban et al., because both references teach that cell constructs employed for “pacemaking” activity, or for generation of sinoatrial nodal cell development are desired targets.  See Kensah et al. at pg. 1135, left column, first paragraph; and Marban et al. at [0013] and [0094]-[0096].  A person of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in combining the two references to produce sinoatrial node cells from stem cells, because both references aim to produce the same or similar type cells for cardiac tissue engineering.”  Thus in accordance with both KSR v Teleflex and Crocs Inc v International Trade Commission, the Examiner provides ample art-based motivation to combine the teachings of Marban et al and Kensah et al.  The Examiner also provide adequate rationale for a reasonable expectations of success.  Thus contrary to Applicant’s assertion, from the teachings of Marban et al and Kensah et al, that a person of ordinary skill in the art would have 

	The following new rejection is necessitated by the amendments to the claims:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17, 19, 20, and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
	With a review of the specification and consideration of the art, it may be possible that Applicant intends to capture “nucleic acid encodes” or “nucleic acid that encodes”.  If this is Applicant’s intent, removing the term “expresses” and replacing it with “encodes” would be remedial.
	For purposes of interpretation and finding relevant art, Examiner will interpret “expresses” as “encodes”.


	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632